Citation Nr: 9922163	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-13 889	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	John Stevens Barry



ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from June 1964 through June 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied reopening a claim for 
service connection for a psychiatric disorder on the basis 
that new and material evidence had not been submitted.  



REMAND

A preliminary review of the records discloses that the 
veteran's claims file is a rebuilt folder and that the 
original claims folder has been retired.  The RO has been 
unable locate the original claims file, but it is not clear 
what attempts have been made to obtain the veteran's original 
claims file.  In addition, while the RO has attempted to 
rebuild the veteran's claims file, the Board is of the 
opinion that further rebuilding of the veteran's claims file 
should be undertaken.

With respect to rebuilding of the veteran's claims file, the 
RO has noted that the veteran had previously been denied 
service connection for a psychiatric disorder and has 
characterized the issue as whether new and material evidence 
has been submitted to reopen the claim.  However, it is not 
clear when this claim was denied, on what basis, or whether 
was notified of the decision and of his appellate rights.  In 
addition, a few service medical records are associated with 
the rebuilt file, likely submitted by the veteran.  However, 
the record does not reflect whether the veteran's service 
medical records were associated with the veteran's original 
claims file or whether the veteran may have copies of his 
complete service medical records.  

The Board also notes that the veteran has reported that he 
was hospitalized at the VA Medical Center (VAMC) in Omaha in 
1969, but a request to that facility was returned with a 
notation that the veteran could not be identified by name or 
social security number and that there were no retired 
records.  However, there is a VA medical record dated 
December 5, 1969 associated with the rebuilt file which 
appears to be from the Omaha VAMC which suggests that the 
veteran was to be hospitalized for observation and evaluation 
for a period of time estimated to be 30 days.  As such, 
further development with respect to obtaining the veteran's 
service and VA medical records would appear to be necessary, 
to include documentation as to the efforts to obtain these 
records.

Lastly, the record does not reflect whether the veteran had 
the assistance of a representative at the time of his earlier 
claim.  If so, the representative may have copies of 
information and/or evidence pertaining to the earlier claim.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should once again attempt to 
locate and obtain the veteran's original 
claim folder, and if unsuccessful, 
documentation of the effort undertaken 
should be included in the claims file.  
If the effort is successful, the 
development requested below need not be 
undertaken.

2.  The RO should contact the National 
Personnel Records Center and the veteran 
in an attempt to obtain the veteran's 
service medical records.

3.  The RO should once again attempt to 
obtain all medical records pertaining to 
the veteran from the Omaha VAMC, 
particularly records dated in 1969.  A 
copy of the VA Form 10-P-10 dated 
December 5, 1969 contained in the claims 
file should be provide to assist in the 
search for records pertaining to the 
veteran.  Documentation of the effort 
undertaken to obtain these medical 
records should be included in the claims 
file.

4.  The RO should ascertain through 
computer records or the veteran whether 
he had the assistance of a representative 
at the time of his previous claim and if 
so at what office.  If the veteran was 
represented, the RO should contact the 
veteran's former representative to obtain 
copies of any information and/or evidence 
pertaining to the earlier claim which may 
be in the representative file.  If the 
veteran was not represented, he should be 
contacted for copies of any information 
and/or evidence pertaining to the earlier 
claim that he may have in his possession.

5.  The veteran should once again be 
requested to complete the authorization 
necessary to obtain medical records 
pertaining to his hospitalization in 1969 
at St. Joseph Hospital.  If the veteran 
provides the necessary authorization, the 
RO should obtain and associate those 
records with the claims file.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of the REMAND is to obtain additional records, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal; however, no further action is necessary until 
otherwise notified by the RO. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



